

THE CLOROX COMPANY
 
EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN
 
     THIS EXECUTIVE CHANGE IN CONTROL SEVERANCE PLAN (the “Plan”) was adopted
and approved by the Management Development and Compensation Committee
(“Committee) of the Board of Directors (“Board”) of THE CLOROX COMPANY, a
Delaware corporation (the “Company”) on December 17, 2010 and became effective
immediately upon such adoption. The purpose of the Plan is to provide for the
payment of severance benefits to certain eligible executives of the Company in
the event their employment with the Company terminates involuntarily, as
described in further detail in the Plan, and to assure that the Company will
have the continued dedication of the Executive, notwithstanding the possibility,
threat or occurrence of a Change in Control (as defined in Section 2 below) of
the Company. The Company believes it is an important corporate goal and in the
interests of the Company’s stockholders to diminish the inevitable distraction
of the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change in Control and to encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change in Control, and to provide the Executive with
compensation and benefits arrangements upon a Change in Control which ensure
that the compensation and benefits expectations of the Executive will be
satisfied and which are competitive with those of other corporations.
 
1. Eligibility and Term.
 
     (a) Each executive officer of the Company who is selected by the Committee
and who executes the form of participation letter established under the Plan
(“Executive”) shall be covered by the Plan until either (i) the time that he is
no longer an employee of the Company or (ii) the first to occur of the
following: (A) the first anniversary of the date that the Plan is amended or
otherwise altered to terminate such person’s coverage, (B) the first anniversary
of the date that the individual is no longer an executive officer of the
Company, or (C) the first anniversary of the date that the Committee acts to end
his coverage under the Plan without amendment or other alteration of the Plan.
Any Executive whose participation is terminated by amendment or alteration of
the Plan, cessation of service as an executive officer of the Company or action
of the Committee shall be notified promptly in accordance with Section 15(b).
 
     (b) The Plan became effective immediately upon its adoption by the
Committee on December 17, 2010 (the “Effective Date”). After the Effective Date,
the Plan may be amended, modified, suspended or terminated at any time by the
Committee; provided, however, that no such action that may adversely affect the
rights of an executive officer shall become effective for one (1) year following
the date of such action. Any executive officer whose rights are adversely
affected shall be notified promptly in accordance with Section 15(b) following
the date of such action. With respect to any given Executive, the terms of the
Plan, together with any actions taken after the Effective Date by the Committee
that are effective with respect to that Executive, shall remain in effect until
either (i) the time that the Executive is no longer employed by the Company, if
a Severance Protection Period has not commenced for that Executive in the
interim, or (ii) if a Severance Protection Period has commenced at or before the
time that the Executive is no longer employed by the Company, the date as of
which all of the duties and obligations of the parties have been satisfied under
the Plan.
 
1
 

--------------------------------------------------------------------------------

 

2. Change in Control. For the purpose of the Plan, a “Change in Control” shall
mean:
 
     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of (i) 50% of either
the total fair market value or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”), or (ii) during a 12
month period ending on the date of the most recent acquisition by such Person,
30% of the Outstanding Company Voting Securities; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change in Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, including any acquisition which by reducing the
number of shares outstanding, is the sole cause for increasing the percentage of
shares beneficially owned by any such Person to more than the applicable
percentage set forth above, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i), (ii) and (iii) of subsection (c)
of this Section 2; or
 
     (b) Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason within any period of 12 months to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the date hereof whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
     (c) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) more than 50% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) is represented by Outstanding Company Common
Stock and Outstanding Company Voting Securities, respectively, that were
outstanding immediately prior to such Business Combination (or, if applicable,
is represented by shares into which such Outstanding Company Common Stock and
Outstanding Company Voting Securities were converted pursuant to such Business
Combination) and such ownership of common stock and voting power among the
holders thereof is in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.
 
2
 

--------------------------------------------------------------------------------

 

Notwithstanding any other provision in this Section 2, any transaction defined
in Section 2(a) through (c) above that does not constitute a "change in the
ownership or effective control" of the Company, or "change in the ownership of a
substantial portion of the assets" of the Company within the meaning of Treasury
Regulations 1.409A-3(a)(5) and 1.409A-3(i)(5) shall not be treated as a Change
in Control.
 
3. Entitlement to Benefits Upon Termination of Employment.
 
     (a) Events Entitling Executive to Benefits under the Plan. In the event
that an Executive’s employment is terminated by the Company without Cause during
the Severance Protection Period or the Executive resigns for a Good Reason
during the Severance Protection Period, then the Executive shall be entitled to
receive the benefits set forth in Section 4 below, subject to the satisfaction
of any requirements set forth in Section 4(c) of the Plan.
 
     (b) Events Not Entitling Executive to Benefits under the Plan. Under all
other circumstances not described in Section 3(a) above, including (i) the
termination of an Executive’s employment with the Company on account of death,
Disability, or Executive’s resignation not for a Good Reason, or the termination
of Executive’s employment, whether initiated by the Company, Executive or
otherwise, that does not occur within the Severance Protection Period, the
Executive shall not be entitled to receive any benefits under the Plan. For
avoidance of doubt, any termination of Executive’s employment by the Company on
account of a physical or mental impairment of Executive’s faculties that does
not constitute a Disability shall be treated for purposes of the Plan as a
termination without Cause by the Company and Executive shall be entitled to
receive benefits under the Plan if such a termination occurs during the
Severance Protection Period. Furthermore, nothing in the Plan shall be treated
as a waiver by Executive of amounts otherwise due and owing to Executive in the
event that Executive is not entitled to the receipt of benefits under the Plan
(e.g., the receipt of accrued but unused vacation in accordance with the
Company’s policy and applicable law).
 
     (c) Notice of Termination.
 
          (i) Any termination by the Company for Cause shall be communicated by
Notice of Termination for Cause to Executive given in accordance with Sections
14(e) and 15(b) of this Plan.
 
          (ii) Any termination by the Executive for Good Reason shall be
communicated by Notice of Termination for Good Reason to the Company within a
period not to exceed 90 days of the initial existence of the condition and given
in accordance with Section 15(b) of the Plan. For purposes of the Plan, a
“Notice of Termination for Good Reason” means a written notice which (X)
indicates the specific termination provision in the Plan relied upon, (Y) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (Z) the Executive's intended Date of Termination
if the Company does not cure the issue (which date shall be not less than thirty
days after the giving of such notice). After receipt by the Company of the
Notice of Termination for Good Reason, the Company shall have thirty (30) days
during which it may remedy the condition and thereby cure the event or
circumstance constituting “Good Reason”.
 
3
 

--------------------------------------------------------------------------------

 

4. Change in Control Severance Benefits.
 
     In the event that an Executive’s employment is terminated by the Company
without Cause or the Executive resigns for a Good Reason, and either such event
occurs during the Severance Protection Period, the following provisions shall
apply:
 
     (a) The Company shall provide the following benefits to the Executive:
 
          (i) A lump sum cash payment no later than 30 days after the Date of
Termination equal to the aggregate of the following amounts:
 
               (A) the sum of (1) the Executive’s Annual Base Salary through the
Date of Termination to the extent not theretofore paid, (2) any accrued but
unused vacation pay, and (3) reimbursement of any unpaid business expenses
incurred by Executive in accordance with the Company’s policy on business
expense reimbursement (the sum of the amounts described in clauses (1), (2), and
(3) shall be hereinafter referred to as the “Accrued Obligations”);
 
               (B) an amount equal to the following:
 

                      # of days in the current fiscal year  
Average Annual Bonus
  X  
through the Date of Termination
          365

 
provided, however, that if the Executive meets retirement eligibility on the
Date of Termination and thus is eligible to receive a retirement bonus in
accordance with the terms of the Company's AIP Plan, EIC Plan or any other plan
adopted by the Company, the Company shall pay such retirement bonus or pay the
amount calculated in accordance with this Section 4(a)(i)(B), whichever is
greater, but it shall not be obligated to pay both; and
 
               (C) an amount equal to two (2) times the sum of the Executive’s
(i) Annual Base Salary and (ii) Average Annual Bonus; and
 
               (D) an amount equal to the difference between (a) the actuarial
equivalent of the aggregate benefits under the Company’s qualified pension and
profit-sharing plans (the “Retirement Plans”) and any excess or supplemental
pension and profit-sharing plans in which the Executive participates
(collectively, the “Nonqualified Plans”) which the Executive would have been
entitled to receive if the Executive’s employment had continued for an
additional two (2) years, assuming (to the extent relevant) that the Executive’s
compensation during the Separation Period would have been equal to the
Executive’s compensation as in effect immediately prior to the Date of
Termination (disregarding any decrease in compensation that resulted in the
delivery by Executive to the Company of a Notice of Termination for Good
Reason), and that employer contributions to the Executive’s accounts in the
Retirement Plans and the Nonqualified Plans during the Separation Period would
have been equal to the average of such contributions for the three years
immediately preceding the Date of Termination or, if higher, the three years
immediately preceding the Effective Date, and (b) the actuarial equivalent of
the Executive’s actual aggregate benefits (paid or payable), if any, under the
Retirement Plans and the Nonqualified Plans as of the Date of Termination (the
actuarial assumptions used for purposes of determining actuarial equivalence
shall be no less favorable to the Executive than the most favorable of those in
effect under the Retirement Plan and the Nonqualified Plans on the Date of
Termination and the date of the Change in Control).
 
4
 

--------------------------------------------------------------------------------

 

          (ii) the Company shall provide the following health benefits:
 
               (A) if the Executive participated in a Company self-insured
medical plan (which does not satisfy the requirements of Section 105(h)(2))
immediately prior to the Date of Termination, pay to the Executive or cause to
have paid on the Executive's behalf the Company's portion of the premium payable
under the Company's group health plans for providing health benefits (i.e.,
medical, dental and vision benefits) to the Executive and to those family
members covered through Executive under the Company's group health plans
immediately prior to the Date of Termination, such coverage to be provided under
the group health plans in which Executive and his covered family members are
participating immediately prior to the Date of Termination or elect in
accordance with the Company's applicable established procedures (reduced by any
amounts which Executive is required to pay for such health benefit coverage).
The Company shall pay or cause to have paid all amounts due under this Section
4(a)(ii) in annual installments, with the first installment due or credited
within 30 days after the Date of Termination and subsequent installments being
made or credited on the anniversary thereof; provided, however, that subsequent
installments may be reduced or eliminated to the extent that Executive becomes
eligible for other health coverage through a subsequent employer; or
 
               (B) if Section 4(a)(ii)(A) above is not applicable (because the
Executive participated in a health benefit program to which Section 105(h) is
not applicable, such as the Company's HMO immediately prior to the Date of
Termination), continue benefits under such health plan on the same basis as an
employee of the Company.
 
The purpose of providing the benefits pursuant to this Section 4(a)(ii) shall be
to provide the Executive and/or the Executive’s covered family members with
continued health benefits at least equal to those which would have been provided
to them in accordance with the Company's health plans, programs, practices and
policies if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies and
their families (in each case with such contributions by the Executive as would
have been required had the Executive’s employment not been terminated). However,
each continued benefit under a health plan sponsored by the Company described
herein shall cease upon the earliest of: (i) two years from the Date of
Termination; (ii) the Participant’s 65th birthday; or (iii) the Participant’s
eligibility for the same type of health benefit (i.e., medical, dental or vision
coverage) under a subsequent employer’s group health plans. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies of the Company, the Executive shall be considered to have remained
employed for an additional two (2) years following the Date of Termination and
to have retired on the last day of such period. Any period of additional
coverage under this Section 4(a)(ii) shall not be subtracted from the period of
months for which the Executive is eligible for benefits under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (“COBRA”). As such, upon the cessation
of coverage under this Section 4(a)(ii), the Participant shall be entitled to
elect continued coverage under COBRA (at the Participant's sole expense) for the
full period the Participant would have otherwise been entitled to had the
Participant's qualifying event (within the meaning of COBRA) occurred on the
date of such cessation of coverage.
 
5
 

--------------------------------------------------------------------------------

 

          (iii) if the Executive were entitled to receive financial planning
and/or tax return preparation benefits immediately before the Date of
Termination, the Company shall continue to provide the Executive with such
financial planning and/or tax return preparation benefits with respect to the
calendar year in which the Date of Termination occurs (including without
limitation the preparation of income tax returns for that year), on the same
terms and conditions as were in effect immediately before the Date of
Termination (disregarding for all purposes of this clause (iii) any reduction or
elimination of such benefits that was the basis of a termination of employment
by the Executive for Good Reason).
 
          (iv) any awards granted to the Executive prior to the Change in
Control under the Company’s 2005 Stock Incentive Plan or any successor plan
thereto will become immediately exercisable upon the Executive’s termination.
 
To the extent any benefits described in Section 4(a)(ii) and (iii) cannot be
provided pursuant to the appropriate plan or program maintained for employees,
the Company shall provide such benefits outside such plan or program at no
additional cost to the Executive than the cost to the Executive immediately
prior to the Date of Termination.
 
     (b) Specified Employee. Notwithstanding the foregoing, if the Executive is
a Specified Employee (as defined in Section 1.409A -1(i) of the Treasury
Department Regulations) on the Date of Termination and all payments subject to
Section 409A of the Internal Revenue Code (the "Code") specified in Section 4(a)
are not made by March 15 of the year immediately following the Date of
Termination, the following shall apply: Such payments may be made to the extent
that the amount does not exceed two times the lesser of (i) the sum of the
Executive's annualized compensation based upon the annual rate of pay for
services provided to the Company for the taxable year preceding the termination,
or (ii) the maximum amount that may be taken into account pursuant to Section
401(a)(17) of the Code ($245,000 in 2011) for the year in which the Executive
has terminated. Any amounts exceeding such limit, may not be made before the
earlier of the date which is six (6) months after the Date of Termination or the
date of death of the Executive. Furthermore, any payments pursuant to this
Section 6 shall be postponed until six (6) months following the end of the
consulting period so long as the Executive continues to work on a consulting
basis for the Company following termination and such consulting requires the
Executive to work more than 20% of his average hours worked during the 36 months
preceding his termination. Any payments that were scheduled to be paid during
the six (6) month period following the Executive's Date of Termination, but
which were delayed pursuant to this Section 6(e), shall be paid without interest
on, or as soon as administratively practicable after, the first day following
the six (6) month anniversary of the Executive's Date of Termination (or, if
earlier, the date of Executive's death). Any payments that were originally
scheduled to be paid following the six (6) months after the Executive's Date of
Termination, shall continue to be paid in accordance to their predetermined
schedule.
 
6
 

--------------------------------------------------------------------------------

 

     (c) Release. The Executive shall have 21 days following termination (or
such longer period as may be required by law, but in no event greater than 60
days following termination) in which to execute a form of release of claims
("Release") in a form substantially equivalent to the attached Exhibit (which
may be amended by the Company, from time to time, to conform to applicable law)
and seven days in which to revoke the Release after its execution. If the
Executive does not execute, or having executed, effectively revokes the Release,
the Company will not be obligated to provide any benefits or payments of any
kind to the Executive under the Plan.
 
5. Non-Exclusivity of Rights. Nothing in the Plan (i) shall prevent or limit an
Executive’s continuing or future participation in any written plan, program or
policy provided by the Company or any of its affiliated companies and for which
the Executive may qualify by the express terms of such plan, program, or policy
nor (ii) shall limit or otherwise affect such rights as the Executive may have
under any written contract or agreement with the Company or any of its
affiliated companies. Amounts which are vested benefits or which the Executive
is otherwise entitled to receive under any such plan, program or policy, or any
such contract or agreement, at or subsequent to the Date of Termination shall be
payable in accordance with such plan, program or policy, or such contract or
agreement, except as explicitly modified by the Plan.
 
6. Full Settlement. The Company’s obligation to make the payments provided for
in the Plan to an Executive and otherwise to perform its obligations hereunder
shall not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of the Plan and except as specifically
provided in Section 4(a)(ii), such amounts shall not be reduced whether or not
the Executive obtains other employment.
 
7. Parachute Limitation.
 
     (a) Notwithstanding any other provision of the Plan, in the event that any
amount or benefit that may be paid or otherwise provided to or in respect of an
Executive by or on behalf of the Company or any affiliate, whether pursuant to
the Plan or otherwise (collectively, “Covered Payments”), is or may become
subject to the tax imposed under Section 4999 of the Code (or any successor
provision or any comparable provision of state, local or foreign law) (“Excise
Tax”), then the portion of the Covered Payments that would be treated as
“parachute payments” under Code Section 280G (“Covered Parachute Payments”) may
be reduced so that the Covered Parachute Payments, in the aggregate, are reduced
to the Safe Harbor Amount (as defined below). For purposes of this Plan, the
term “Safe Harbor Amount” means that portion of the monetary value of the
Covered Payments, whether either (i) provided to the Executive in full, or (ii)
provided to the Executive as to such lesser extent which would result in no
portion of such benefits being subject to the Excise Tax, whichever of the
foregoing amounts described in (i) or (ii), when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by the Executive, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that some
portion of such benefits may be taxable under the Excise Tax. In the event that
it is determined that the amount of any Covered Payments will be reduced in
accordance with this Section 7(a), the same independent tax professional
experienced in the completion of the calculations described in this Section 7
(“Tax Professional”) making the determinations described in Section 7(b) below
shall designate which of the Covered Payments shall be reduced and to what
extent. In the event that it is determined that a reduction of the Covered
Payments would not result in a greater after-tax amount of benefits under the
Plan to the Executive, then no reduction shall be made under this Section 7(a).
 
7
 

--------------------------------------------------------------------------------

 

     (b) The determination of (i) whether an event described in Section
280G(b)(2)(A)(i) of the Code has occurred, (ii) the value of any Covered
Parachute Payments and the Safe Harbor Amount, (iii) whether any reduction in
the Covered Payments is required under Section 7(a), and (iv) the amount of any
such reduction, shall be made initially by the Tax Professional. The Tax
Professional shall be selected by the Executive, or if the Executive fails to
select a Tax Professional within thirty (30) days following the Date of
Termination, by the Committee (as constituted prior to the occurrence of any
Change in Control). For purposes of making the calculations required by this
Section 7, the Tax Professional may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of the Code, and other
applicable legal authority. The Company and the Executive shall furnish to the
Tax Professional such information and documents as the Tax Professional may
reasonably request in order to make a determination under this Section 7. The
Company shall bear and be solely responsible for all costs the Tax Professional
may reasonably incur in connection with any calculations contemplated by this
Section 7.
 
     (c) If, notwithstanding any reduction described in Section 7(a), the IRS
determines that an Executive is liable for the Excise Tax as a result of the
receipt of any Covered Payments, then the Executive shall be obligated to pay
back to the Company, within thirty (30) days after a final IRS determination or
in the event that the Executive challenges the final IRS determination, a final
judicial determination, a portion of the Payments equal to the “Repayment
Amount.” The Repayment Amount shall be the smallest such amount, if any, as
shall be required to be paid to the Company so that the Executive’s net
after-tax proceeds with respect to the Covered Payments (after taking into
account the payment of the Excise Tax and all other applicable taxes imposed on
such benefits) shall be maximized. The Repayment Amount shall be zero if a
Repayment Amount of more than zero would not result in the Executive’s net
after-tax proceeds with respect to the Covered Payments being maximized. If the
Excise Tax is not eliminated pursuant to this Section 7(c), the Executive shall
pay the Excise Tax.
 
     (d) Notwithstanding any other provision of this Section 7, if (i) there is
a reduction in the payments to an Executive as described in this Section 7, (ii)
the IRS later determines that the Executive is liable for the Excise Tax, the
payment of which would result in the maximization of the Executive’s net
after-tax proceeds (calculated as if the Executive’s benefits had not previously
been reduced), and (iii) the Executive pays the Excise Tax, then the Company
shall pay to the Executive those payments which were reduced pursuant to this
Section 7 as soon as administratively possible after the Executive pays the
Excise Tax so that the Executive’s net after-tax proceeds with respect to the
payment of the Covered Payments are maximized.
 
8
 

--------------------------------------------------------------------------------

 

8. Post Termination Obligations.
 
     (a) Proprietary Information Defined. “Proprietary Information” is all
information and any idea in whatever form, tangible or intangible, pertaining in
any manner to the business of the Company or any of its affiliated companies, or
to its clients, consultants, or business associates, unless: (i) the information
is or becomes publicly known through lawful means; (ii) the information was
rightfully in an Executive’s possession or part of his general knowledge prior
to his employment by the Company; or (iii) the information is disclosed to the
Executive without confidential or proprietary restriction by a third party who
rightfully possesses the information (without confidential or proprietary
restriction) and did not learn of it, directly or indirectly, from the Company.
 
     (b) General Restrictions on Use of Proprietary Information. Each Executive
covered by the Plan agrees to hold all Proprietary Information in strict
confidence and trust for the sole benefit of the Company and not to, directly or
indirectly, disclose, use, copy, publish, summarize, or remove from Company’s
premises any Proprietary Information (or remove from the premises any other
property of the Company), except (i) during his employment to the extent
necessary to carry out the Executive’s responsibilities under this Plan, (ii)
after termination of his employment as specifically authorized in writing by the
Board, and (iii) pursuant to a subpoena.
 
     (c) Non-Solicitation and Non-Raiding. To forestall the disclosure or use of
Proprietary Information in breach of Section 8(b), and in consideration of this
Plan, each Executive covered by this Plan agrees that for a period of two (2)
years after termination of his employment, he shall not, for himself or any
third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any of its affiliated companies) any business of any kind in which
it is engaged, including, without limitation, the solicitation of its customers
as to products which are directly competitive with products sold by the Company
at the time of the Executive’s termination, or interference with any of its
suppliers or customers, or (ii) solicit for employment any person employed by
the Company, or by any of its affiliated companies, during the period of such
person’s employment and for a period of one year after the termination of such
person’s employment with the Company.
 
     (d) Contacts with the Press. Following termination, each Executive covered
by this Plan will continue to abide by the Company’s policy that prohibits
discussing any aspect of Company business with representatives of the press
without first obtaining the permission of the Company’s corporate communications
group.
 
     (e) Non-Disparagement. Each Executive covered by this Plan agrees that he
will not do or say anything that could reasonably be expected to disparage or
impact negatively the name or reputation in the marketplace of the Company or
any of its employees, officers, directors, stockholders, members, principals or
assigns. Nothing herein shall preclude Executive from complying with applicable
disclosure requirements, responding truthfully to any legal process or
truthfully testifying in a legal or regulatory proceeding, provided that, to the
extent permitted by law, Executive promptly informs the Company of any such
obligation prior to participating in any such proceedings. The Company likewise
agrees that it will not release any information or make any statements, and it
shall instruct its officers, directors and other representatives who may
reasonably be viewed as speaking on its behalf not to say anything that could
reasonably be expected to disparage or impact negatively the name or reputation
in the marketplace of an Executive. Nothing herein shall preclude the Company
from complying with applicable disclosure requirements, responding truthfully to
any legal process or truthfully testifying in a legal or regulatory proceeding,
provided that to the extent permitted by law, the Company will promptly inform
an Executive in advance if they have reason to believe such response or
testimony will directly relate to such Executive.
 
9
 

--------------------------------------------------------------------------------

 

     (f) Remedies. Nothing in this Section 8 is intended to limit any remedy of
the Company under the California Uniform Trade Secrets Act (California Civil
Code Section 3426), or otherwise available under law. Furthermore, each
Executive covered by the Plan and the Company agrees that the covenants
contained in this Section 8 are reasonable and enforceable under the
circumstances, and further agrees that if in the opinion of any court of
competent jurisdiction any such covenant is not enforceable in any respect, such
court will have the right, power and authority to sever or modify any provision
or provisions of such covenants as to the court appear unenforceable and to
enforce the remainder of the covenants as so amended. Each Executive covered by
the Plan shall also acknowledge and agree that the remedy at law available to
the Company for breach of any of the Executive’s obligations under this Section
8 would be inadequate, and that damages flowing from such a breach may not
readily be susceptible to being measured in monetary terms, so therefore such
Executive acknowledges, consents and agrees that, in addition to any other
rights and remedies that the Company may have at law, in equity or under the
Plan (subject to the limitation set forth in Section 8(g) below), upon adequate
proof of the Executive’s violation of any such provision of this Section 8, the
Company will be entitled to immediate injunctive relief and may obtain a
temporary order restraining any threatened or further breach, without the
necessity of proof of actual damage or posting of any bond.
 
     (g) No Deferral or Withholding by the Company. In no event shall an
asserted violation of the provisions of this Section 8 constitute a basis for
deferring or withholding any amounts otherwise payable to an Executive pursuant
to this Plan.
 
9. Successors.
 
     (a) The rights and obligations of an Executive under the Plan are personal
to that Executive and without the prior written consent of the Company, no such
right shall be assignable by an Executive otherwise than by will or the laws of
descent and distribution. The rights of Executive under this Plan shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.
 
     (b) This Plan shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
 
     (c) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to
administer this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place. As used
in the Plan, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform the Plan by operation of law, or otherwise.
 
10
 

--------------------------------------------------------------------------------

 

10. Executive Acknowledgment. Each Executive covered by this Plan shall
acknowledge that (a) he has consulted with or has had the opportunity to consult
with independent counsel of his own choice concerning the Plan and has been
advised to do so by the Company, and (b) he has read and understands the Plan,
is fully aware of its legal effect, and has agreed to participate under its
terms and conditions freely based on his own judgment.
 
11. Section 409A. To the extent applicable, it is intended that the Plan and any
payment made hereunder shall comply with the requirements of Section 409A of the
Code, and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service (“Section 409A”). Any provision that would cause the Plan or any payment
hereof to fail to satisfy Code Section 409A shall have no force or effect until
amended to the minimum extent required to comply with Section 409A, which
amendment may be retroactive to the extent permitted by Section 409A.
 
12. Administration and Claims.
 
     (a) Administration. The “Administrator” shall be the Committee. The
Administrator shall have the exclusive discretion and authority to establish
rules, forms, and procedures for the administration of the Plan, and to construe
and interpret the Plan and to decide any and all questions of fact,
interpretation, definition, computation or administration arising in connection
with the operation of the Plan, including, but not limited to, the eligibility
to participate under the Plan, the amount of benefits paid under the Plan, and
the timing of payments under the Plan. For decisions made by the Administrator
prior to the occurrence of a Change in Control that do affect benefits payable
under the Plan on account of the occurrence of the termination of an Executive
during the Severance Protection Period, the Administrator’s decisions shall not
be subject to review unless they are found to be unreasonable or not to have
been made in good faith. For decisions made by the Administrator at or after the
occurrence of a Change in Control that affect benefits payable under the Plan on
account of the occurrence of the termination of an Executive during the
Severance Protection Period, the Administrator’s decisions shall be subject to
review. As used in this Section 12, “review” shall mean review as provided by
applicable law; further, nothing in this Section 12 is intended to abridge any
of the rights of an Executive under Section 16(b) of this Plan. The
Administrator may appoint one or more individuals and delegate such of its
powers and duties as it deems desirable to any such individual(s), in which case
every reference herein made to the Administrator shall be deemed to mean or
include the appointed individual(s) as to matters within their jurisdiction.
 
     (b) Claims Procedure. If an individual (“Claimant”) believes that he is
entitled to a benefit under this Plan that is greater than the benefit about
which the Claimant has received or received notice under this Plan, the Claimant
may submit a written application to the Administrator or its delegate within 90
days of having not received or been denied such greater benefit. The Claimant
will be notified of the approval or denial of this application within 30 days of
the date that the Administrator (or its delegate) receives the application. If
the claim is denied in whole or in part, the notification will state specific
reasons for the denial, reference the provisions of the Plan on which the denial
is based, and notify the Claimant of the right to initiate an arbitration
proceeding in accordance with Section 12(c). The Claimant must exhaust the
procedures set forth in this Section 12(b) before initiating an arbitration
proceeding relating to a claim for benefits under this Plan in accordance with
Section 12(c). Each Executive agrees as a condition of receiving benefits under
this Plan that arbitration is the exclusive dispute resolution mechanism with
respect to this Plan following a Claimant's exhaustion of the procedures
described in this Section 12(b).
 
11
 

--------------------------------------------------------------------------------

 

     (c) Arbitration. Within one (1) year following a Claimant's exhaustion of
the procedures in Section 12(b), any remaining controversy relating to this Plan
shall be settled by the Claimant and the Company solely pursuant to final and
binding arbitration before a single arbitrator in accordance with the then
current commercial arbitration rules of the American Arbitration Association and
governed by California law except to the extent preempted by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and judgment on
the award rendered by the arbitrator may be entered by any court having
jurisdiction thereof. Failure by the Claimant to initiate arbitration within the
one (1) year time period set forth above shall prevent the Claimant from any
pursuit of such claim by any means, whether through arbitration or otherwise,
and the resolution of such claim upon the completion of the claims procedure set
forth in Section 12(b) shall be final and binding on Claimant and any and all
successors in interest. The arbitrator shall determine whether to affirm, modify
or reverse the Administrator's (or its delegate's) denial of the appeal, which
determination shall be made in good faith by the arbitrator. The arbitrator
shall have no power to alter, add to, or subtract from any provision of the
Plan. The arbitrator’s decision shall be final and binding on all parties, if
warranted on the record and reasonably based on applicable law and the
provisions of this Plan. Each party shall bear its own attorney’s fees, but the
Company shall bear the costs and expenses of arbitration. The location of the
arbitration shall be within fifty (50) miles of the last place of employment
with the Company of the Executive with respect to whose potential benefit under
the Plan the claim is brought. Service of legal process should be directed to
the General Counsel of Clorox as provided in Section 15(b) below. Process may
also be served on the Corporate Secretary of Clorox in the same manner. Clorox’s
employer identification number is 31-0595760. Clorox’s address and telephone
number are: 1221 Broadway, Oakland, CA 94612, (510) 271-7000.
 
     (d) Injunctive Relief. Notwithstanding the other provisions of this Section
12 or any other provision of the Plan to the contrary, no claim or controversy
for injunctive or equitable relief contemplated by or allowed under applicable
law pursuant to Section 8 of the Plan will be subject to arbitration under this
Section 12, but will instead be subject to determination in a court of competent
jurisdiction in the State of California, County of Alameda, which court shall
apply California law without reference to the conflict of laws provisions
thereof.
 
13. Severability. If any one or more of the provisions contained in the Plan, or
any application thereof, shall be invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein and all other applications thereof shall not in any way be
affected or impaired thereby. The Plan shall be construed and enforced as if
such invalid, illegal or unenforceable provision has never comprised a part
hereof, and the remaining provisions hereof shall remain in full force and
effect and shall not be affected by the invalid, illegal or unenforceable
provision or by its severance herefrom. In lieu of such invalid, illegal or
unenforceable provisions there shall be added automatically as a part hereof a
provision as similar in terms and economic effect to such invalid, illegal or
unenforceable provision as may be possible and be valid, legal and enforceable.
 
12
 

--------------------------------------------------------------------------------

 

14. Certain Definitions.
 
     (a) “Annual Base Salary” shall mean the monthly base salary in effect for
an Executive immediately prior to the Date of Termination multiplied by twelve
(12). Any reduction of an Executive’s Annual Base Salary that provides the basis
for the Executive to resign for Good Reason shall be disregarded for purposes of
the Plan.
 
     (b) “Annual Bonus” shall mean the annual award an Executive receives in any
year under the Company’s Annual Incentive Plan (“AIP Plan”) and/or the Company’s
Executive Incentive Compensation Plan (“EIC Plan”) or any successors thereto.
 
     (c) “Average Annual Bonus” shall mean the average Annual Bonus a given
Executive received for the three (3) completed fiscal years immediately
preceding the Date of Termination, or the average Annual Bonus for the actual
number of completed fiscal years immediately preceding the Date of Termination
if less than three (3), provided that the First Year Bonus Target, shall be used
in the average computation for any year in which the Executive was not eligible
to participate in the AIP Plan and/or the EIC Plan for the full fiscal year.
 
     (d) “Bonus Target” means the Annual Bonus that an Executive would have
received in a fiscal year under the AIP Plan and/or the EIC Plan, if the target
goals had been achieved.
 
     (e) “Cause” shall mean the occurrence of any one of the following:
 
          (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or authorized representative of the Board which
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties, or
 
          (ii) the willful engagement by the Executive in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Company.
 
          For purposes of this provision, no act or failure to act on the part
of the Executive shall be considered “willful” unless it is done, or omitted to
be done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three-quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail. Executive’s employment shall end
on the date such resolutions are delivered to Executive or a later date
specified in or established in accordance with such resolutions (which shall
generally not be any later than the 30th day following the delivery of such
resolutions. The delivery of such resolutions shall constitute “Notice of
Termination for Cause”.
 
13
 

--------------------------------------------------------------------------------

 

     (f) “Date of Termination” shall mean (i) if the Executive’s employment is
terminated by the Company for Cause, the date of receipt of the Notice of
Termination for Cause or any later date specified therein, as the case may be,
(ii) if the Executive’s employment is terminated by the Executive for Good
Reason, the 30th day following receipt by the Company of the Notice of
Termination for Good Reason if the Company fails to cure the problem during the
30-day cure period, or any later date specified in the Notice of Termination for
Good Reason, as the case may be, (iii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
 
     (g) “Disability” shall mean that the Executive (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is
receiving income replacement benefits for a period of not less than three (3)
months under the Company’s accident and health plans by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months.
 
     (h) “Disability Effective Date” shall mean the 30th day after receipt of
written notice by Executive of the Company’s intent to terminate Executive’s
employment on account of Disability; provided that Executive has not returned to
full-time performance of Executive’s duties during such 30-day period.
 
     (i) “Effective Date” shall mean the date on which the Plan became
effective, as set forth above.
 
     (j) “First Year Bonus Target” means an Executive’s Bonus Target as of the
last day of the first fiscal year in which he was eligible to participate in the
AIP Plan and/or the EIC Plan.
 
     (k) “Good Reason” shall mean the occurrence of any of the following during
the Severance Protection Period. The Executive’s employment may be terminated by
the Executive for Good Reason provided the Executive delivers the written notice
to the Company set forth in Section 3(c)(ii) and the Company fails to cure the
issue within the time period set forth in such notice. For purposes of the Plan,
“Good Reason” shall mean:
 
          (i) the assignment to the Executive of any duties inconsistent in any
material respect with the Executive’s position (including offices and reporting
requirements), authority, duties or responsibilities, as in effect immediately
prior to the occurrence of the Change in Control or the Date of Termination,
whichever is greater, or any other action by the Company which results in a
material diminution in such position, authority, duties or responsibilities,
excluding for this purpose either (A) an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive or (B) the assignment of
Executive to a different position with a substantially similar level and scope
of authority, duties, responsibilities and reporting relationship;
 
14
 

--------------------------------------------------------------------------------

 

          (ii) any failure by the Company to substantially comply with any of
the material provisions of Executive’s compensation plans, programs, agreements
or arrangements as in effect immediately prior to the Change in Control, which
material provisions shall consist of base salary, cash incentive compensation
target bonus opportunity, equity compensation opportunity in the aggregate,
savings and retirement benefits in the aggregate, and welfare benefits
(including medical, dental, life, disability, and severance benefits) in the
aggregate, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;
 
          (iii) the Company’s requiring the Executive to be based at any office
or location other than that in effect immediately prior to the Change in Control
or any office or location not requiring Executive’s commute to increase by more
than 50 miles from his commute immediately prior to the Change in Control;
 
          (iv) any purported termination by the Company of the Executive’s
employment otherwise than as expressly permitted by this Plan; or
 
          (v) any material failure by the Company to comply with and satisfy
Section 9(c) of the Plan.
 
     (l) “Severance Protection Period” shall mean the period commencing on the
day on which a Change in Control occurs and ending on the second anniversary
following such date and shall be inclusive of both such dates. Such period shall
also include the time prior to the occurrence of a Change in Control if the
Company either terminates an Executive’s employment without Cause or acts in a
manner that provides an Executive with the basis to resign for a Good Reason,
but in either case only if (1) (i) such termination or other act is made at the
request of a third party who has expressed an intent or taken action to cause a
Change in Control to occur and (ii) a Change in Control in fact occurs on or
before the first anniversary of the termination of Executive’s employment that
results in that third party being in control of the ownership of the Company’s
securities or business or being a member of a group that acquires control of the
ownership of the Company’s securities or business, or (2) such termination or
other act occurs either (i) on or before three months prior to the occurrence of
a Change in Control or (ii) with respect to a negotiated transaction that
results in a Change in Control, between the time of the signing of a definitive
agreement with respect to such transaction and the closing of such transaction.
 
15. Miscellaneous.
 
     (a) The captions of this Plan are not part of the provisions hereof and
shall have no force or effect. References to the masculine gender shall include
the feminine gender and references to the feminine gender shall include the
masculine gender.
 
     (b) All notices or other communications required or permitted hereunder
shall be made in writing. Notice shall be effective on the date of delivery if
delivered by hand upon receipt or if delivered by use of the recipient’s Company
e-mail address upon receipt, on the first business day following the date of
dispatch if delivered utilizing next day service by a recognized next day
courier to the applicable address set forth below, or if mailed, three (3)
business days after having been mailed, postage prepaid, by certified or
registered mail, return receipt requested, and addressed to the applicable
address set forth below. Notice given by facsimile shall be effective upon
written confirmation of receipt of the facsimile.
 
15
 

--------------------------------------------------------------------------------

 

If to the Executive:
 
To the residence address for the Executive last shown on the Company's
payroll records.
 
If to the Company:
 
The Clorox Company
1221 Broadway
Oakland, California 94612
Attention: General Counsel
Fax: 510-271-1696
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
     (c) The invalidity or unenforceability of any provision of this Plan shall
not affect the validity or enforceability of any other provision of this Plan.
 
     (d) The Company may withhold from any amounts payable under this Plan such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
     (e) This Plan may not be modified or amended in a manner adverse to the
interests of Executive except as provided in Section 1 above, or with respect to
a given Participating Executive, by an instrument in writing signed by the
Executive consenting to such modification or amendment. By an instrument in
writing similarly executed, either party may waive compliance by the other party
with any provision of this Plan that such other party was or is obligated to
comply with or perform, provided, however, that such waiver shall not operate as
a waiver of, or estoppel with respect to, any other or subsequent failure. No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, or power hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, or power provided
herein or by law or in equity.
 
     (f) This Plan shall terminate only in accordance with the terms of Section
1 above.
 
     (g) Except as provided in Section 5 herein, the terms of this Plan are
intended by the Company to be the final, complete and exclusive expression of
its commitment regarding the provision of benefits to be paid by the Company to
an Executive in connection with a certain types of termination of employment in
connection with the occurrence of a Change in Control. Except as permitted under
Section 5 herein, the terms of the Plan may not be contradicted by evidence of
any prior or contemporaneous agreement and no extrinsic evidence whatsoever may
be introduced in any judicial, administrative, or other legal proceeding
involving the Plan. Each Executive covered by this Plan shall set forth in
writing his acceptance of the terms of the Plan, including this Section 15(g),
as a condition of participation in this Plan. The Plan (and any other plan,
program, contract, agreement, policy or other document either incorporated by
reference or referred to herein) supersede any prior agreements or
understandings, written or oral, between the Company and an Executive concerning
any or all matters addressed by this Plan.
 
16
 

--------------------------------------------------------------------------------

 

     (h) All benefits under the Plan shall be paid by the Company. The benefits
payable under the Plan are unfunded and shall be paid only from the general
assets of the Company.
 
     (i) In the event of any inconsistency between (i) this Plan and (ii) any
other plan, program, practice or agreement in which the Executive participates
or is a party, this Plan shall control.
 
END OF PLAN
 
17
 

--------------------------------------------------------------------------------

 

EXHIBIT
GENERAL RELEASE
 
This document is an important one. You should review it carefully and, if you
agree to it, sign at the end on the line indicated.
 
You have 21 days to sign this Release, during which time you are advised to
consult with an attorney regarding its terms.
 
After signing this Release, you have seven days to revoke it. Revocation should
be made in writing and delivered so that it is received by the Corporate
Secretary of The Clorox Company, 1221 Broadway, Oakland, CA 94612 no later than
4:30 p.m. Pacific time on the seventh day after signing this Release. If you do
revoke this Release within that time frame, you will have no rights under it.
This Release shall not become effective or enforceable until the seven day
revocation period has expired.
 
The agreement for payment of consideration in paragraph 2 will not become
effective until the seven day revocation period has passed.
 
     This GENERAL RELEASE is entered into between The Clorox Company
(hereinafter referred to as "Employer") and _____________________ (hereinafter
referred to as "Executive"). Defined terms used in this General Release not
defined herein shall have the meaning set forth in the Severance Plan (as
defined below). Employer and Executive agree as set forth herein, including as
follows:
 
     1. Executive's regular employment with Employer will terminate as of
_________________, 20_. Executive is ineligible for reemployment or
reinstatement with Employer.
 
     2. Upon Executive's acceptance of the terms set forth herein, the Employer
agrees to provide the Executive with compensation and benefits set forth in
Section 4 of the Executive Change in Control Severance Plan (the “Severance
Plan”), which compensation and benefits shall be provided subject to the terms
and conditions of the Severance Plan, a copy of which is attached to this
General Release.
 
18
 

--------------------------------------------------------------------------------

 

     3. (a) In consideration of the Employer providing Executive this
compensation, Executive and Executive's heirs, assignees and agents agree to
release the Employer, all affiliated companies, agents and employees and each of
their successors and assigns (hereinafter referred to as "Releasees") fully and
finally from any claims, liabilities, demands or causes of action which
Executive may have or claim to have against the Releasees at present or in the
future, except for the following: (i) claims for vested benefits under the terms
of an employee compensation or benefit plan, program or arrangement sponsored by
the Company, (ii) claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds, (iii) claims
related to Executive’s COBRA rights, and (iv) claims for indemnification to
which Executive is or may become entitled, including but not limited to claims
submitted to an insurance company providing the Company with directors and
officers liability insurance. The claims released may include, but are not
limited to, any tax obligations as a result of the payment of consideration
referred to in paragraph 2, and claims arising under federal, state or local
laws prohibiting discrimination in employment, including the Age Discrimination
in Employment Act (ADEA) or claims growing out of any legal restrictions on the
Employer's right to terminate its employees. Claims of discrimination, wrongful
termination, age discrimination, and any claims other than for vested benefits
are hereby released.
 
     (b) By signing this document, Executive agrees not to file a lawsuit to
assert such claims. Executive also agrees that if Executive breaches this
provision, Executive will be liable for all costs and attorneys' fees incurred
by any Releasee resulting from such action and shall pay all expenses incurred
by a Releasee in defending any proceeding pursuant to this Section 3(b) as they
are incurred by the Releasee in advance of the final disposition of such
proceedings, together with any tax liability incurred by the Releasee in
connection with the receipt of such amounts; provided, however, that the payment
of such expenses incurred in advance of the final disposition of such proceeding
shall be made only upon delivery to the Executive of an undertaking, by or on
behalf of the Releasee, to repay all amounts so advanced to the extent the
arbitrator in such proceeding affirmatively determines that the Executive is the
prevailing party, taking into account all claims made by any party to such
proceeding.
 
19
 

--------------------------------------------------------------------------------

 

     4. By signing this document, Executive is also expressly waiving the
provisions of California Civil Code section 1542, which provides as follows:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."
 
     By signing this document, Executive agrees and understands that Executive
is releasing unknown as well as known claims related to Executive's employment
in exchange for the compensation set forth above.
 
     5. Executive agrees to maintain in complete confidence the terms of this
Release, except as it may be necessary to comply with a legally compelled
request for information. It is agreed since confidentiality of this Release is
of the essence, damages for violation being impossible to assess with precision,
that $10,000 is a fair estimate of the damage caused by each disclosure and is
agreed to as the measure of damages for each violation.
 
     6. Executive agrees to comply with the Post Termination Obligations set
forth in Section 8 of the Severance Plan, a copy of which is attached to this
General Release, including Executive’s obligations regarding (i) the use of
Proprietary Information, (ii) non-solicitation and non-raiding, (iii) contacts
with the press, (iv) non-disparagement and (v) remedies.
 
     7. Executive's execution of this General Release and the absence of an
effective revocation of such General Release by Executive shall constitute
Executive's resignation from all offices, directorships and other positions then
held with the Employer or any of its affiliates, and any other position held for
the benefit of or at the request of the Employer or any of its affiliates, and
Executive hereby agrees that this General Release constitutes such resignation.
Executive also agree to execute a confirmatory letter of resignation if
requested.
 
20
 

--------------------------------------------------------------------------------

 

     8. Executive hereby acknowledges and agrees that all personal property and
equipment furnished to or prepared by the Executive in the course of or incident
to his employment, belong to the Employer and shall, if physically returnable,
be promptly returned to the Employer upon termination of his employment.
"Personal property" includes, without limitation, all books, manuals, records,
reports, notes, contracts, lists, blueprints, and other documents, computer
media or materials, or copies thereof, and Proprietary Information. Following
termination, the Executive will not retain any written or other tangible
material containing any Proprietary Information (as defined in the Severance
Plan).
 
     9. Nothing in this General Release is intended to limit any remedy of the
Employer under the California Uniform Trade Secrets Act (California Civil Code
Section 3426), or otherwise available under law.
 
     10. The provisions of this General Release are severable and in the event
that a court of competent jurisdiction determines that any provision of this
General Release is in violation of any law or public policy, in whole or in
part, only the portions of this General Release that violate such law or public
policy shall be stricken. All portions of this General Release that do not
violate any statute or public policy shall not be affected thereby and shall
continue in full force and effect. Further, any court order striking any portion
of this General Release shall modify the stricken terms as narrowly as possible
to give as much effect as possible to the intent of the Employer and Executive
under this General Release.
 
21
 

--------------------------------------------------------------------------------

 

     11. Executive agrees to indemnify and hold Employer harmless from and
against any tax obligations for which Executive may become liable as a result of
this Release and/or payments made pursuant to the Severance Plan, other than tax
obligations of the Employer resulting from the nondeductibility of any payments
made pursuant to this Release or the Severance Plan.
 
     12. Agreeing to this Release shall not be deemed or construed by either
party as an admission of liability or wrongdoing by either party.
 
     13. This Release, the Severance Plan and the plans of The Clorox Company
referred to in the Severance Plan set forth the entire agreement between
Executive and the Employer. This Release is not subject to modification except
in writing executed by both of the parties. The Clorox Company plan documents of
plans referred to in the Severance Plans may be amended in accordance with the
provisions of those plans.
 
     Executive acknowledges by signing below that Executive has not relied upon
any representations, written or oral, not set forth in this Release.
 

THE CLOROX COMPANY EXECUTIVE     Signature: Signature:     Name: Name:    
Title: Date:     Date:  


22
 

--------------------------------------------------------------------------------